Exhibit 99.1 For Immediate Release Contact: William E. Hitselberger (610) 397-5298 bhitselberger@pmacapital.com PMA Capital Reports Improved Third Quarter 2009 Results Blue Bell, PA, November 3, 2009 PMA Capital Corporation (NASDAQ: PMACA) today reported the following financial results for the third quarter and first nine months of 2009: Three months ended Nine months ended September 30, September 30, (in thousands, except per share data) 2009 2008 2009 2008 Operating income before gain on sale of real estate $ 6,732 $ 6,405 $ 18,622 $ 16,593 Gain on sale of real estate after tax - - - 1,378 Operating income 6,732 6,405 18,622 17,971 Realized investmentgains (losses) after tax 517 (5,154 ) 697 (3,239 ) Income from continuing operations 7,249 1,251 19,319 14,732 Loss from discontinued operations after tax (40 ) (2,310 ) (1,291 ) (4,937 ) Net income (loss) $ 7,209 $ (1,059 ) $ 18,028 $ 9,795 Diluted per share amounts: Operating income $ 0.21 $ 0.20 $ 0.58 $ 0.56 Realized investmentgains (losses) after tax 0.01 (0.16 ) 0.02 (0.10 ) Income from continuing operations 0.22 0.04 0.60 0.46 Loss from discontinued operations after tax - (0.07 ) (0.04 ) (0.15 ) Net income (loss) $ 0.22 $ (0.03 ) $ 0.56 $ 0.31 Vincent T. Donnelly, President and Chief Executive Officer commented, “PMA Capital produced improved operating results and book value growth in the quarter.Wecontinued to growour core insurance business, while maintaining disciplined underwriting standards in a price competitive environment, and had significant growth in the revenues of our Fee-based Business.Our combined ratio remained below 97% and for the first quarter since early 2006 our pricing on rate-sensitive workers’ compensation business increased.The Company’s book value grew by 8% in the quarter and 15% in the first nine months of 2009 to $12.38 per share, reflecting improved values in our investment portfolio combined with our earnings.” At The PMA Insurance Group, Mr. Donnelly noted the following significant operating highlights: · Pre-tax operating income increased to $13.6 million in the quarter, from $13.3 million in the third quarter of 2008, and increased to $38.8 million for the first nine months of 2009, 380 Sentry Parkway * Blue Bell, PA 19422-0754 * www.pmacapital.com compared to $38.3 million in the same period last year.The prior year-to-date results included a gain of $2.1 million from the sale of real estate; · The combined ratio was 95.8% in the quarter, which improved the year-to-date ratio to 96.2%; · Net investment income increased 7% in the quarter and 2% year-to-date, compared to the same periods last year, as the increase in investment portfolio assets more than offset the decrease in investment yields; and · Direct premium production, which excludes fronting premiums and premium adjustments, increased 3% in the third quarter to $154.8 million, and increased 3% during the first nine months of 2009 to $404.3 million. Mr.
